974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edwin Lee MCCARTNEY, Plaintiff-Appellant,v.John L. WATERS, Judge, Circuit Court of Taylor County, WestVirginia;  David P. Born, Family Law Master;Beverly Jean McCartney; Lloyd W. Spring,III;  John A. Mosesso,Defendants-Appellees.
No. 92-1731.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  Sept. 15, 1992

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-92-63-E)
Edwin Lee McCartney, Appellant Pro Se.
N.D.W.Va.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Edwin Lee McCartney appeals from the district court's orders dismissing his complaint under 28 U.S.C. § 1915(d) (1988), and denying his motion for relief from judgment filed pursuant to Fed.  R. Civ. P. 60(b).  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCartney v. Waters, No. CA-92-63E (N.D.W. Va.  May 15, 1992 & June 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED